Title: To James Madison from Dominick Lynch Jr., 14 June 1817
From: Lynch, Dominick, Jr.
To: Madison, James


Sir,New York 14th. June 1817.
“The American Society for the Encouragement of Domestic Manufactures,” instituted in this city, sensible of the zeal, you have uniformly displayed, in the promotion of every object, connected with the Welfare and Independence of our country, had the honor to elect you a member, at their last meeting convened on the 13th. Inst., for the purpose of initiating into the Society, James Monroe, President of the United States.
It would afford me the highest gratification to announce to the Society, your assent to become one of its members. I have the honor to remain With respect & consideration Sir, Your Obet. Servt.
D. Lynch Junr.Secretary
